Citation Nr: 0622206	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to an effective date earlier than September 1, 
2003 for the grant of Dependency and Indemnity Compensation 
for the veteran's child.



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1993 until 
his death during service in May 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefit sought on appeal.  


REMAND

A preliminary review of the record discloses that the 
appellant indicated in her Notice of Disagreement that she 
applied for Social Security benefits prior to filing an 
application for benefits from the VA.  VA regulations provide 
that an application on a form jointly prescribed by the 
Secretary and the Secretary of Health, Education, and Welfare 
filed with the Social Security Administration on or after 
January 1, 1957, will be considered a claim for death 
benefits, and to have been received in the Department of 
Veterans Affairs as of the date of receipt in Social Security 
Administration.  See 38 C.F.R. § 3.153.  Therefore the 
appellant's application for Social Security benefits is 
relevant to this appeal and the RO should obtain and 
associate that application with the claims file.

It also appears that the appellant has not been provided 
notice as contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her claim for an effective date 
earlier than September 1, 2003 for the grant of Dependency 
and Indemnity Compensation for the veteran's child.  The 
United States Court of Appeals for Veterans Claims has 
strictly construed the VA's "duty to notify" under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Since this 
matter is being returned to the RO for additional evidentiary 
development, the RO will have an opportunity to address this 
matter.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should provide notice to the 
appellant consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
her claim for an effective date earlier 
than September 1, 2003 for the grant of 
Dependency and Indemnity Compensation for 
the veteran's child.

2.  The RO should obtain and associate 
with the claims file any application from 
the Social Security Administration filed 
by the appellant for herself or on behalf 
of the veteran's child.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


